Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No.0 L/0Wd

(18 U.S.C. § 554)
Defendant

)
UNITED STATES OF AMERICA )
) Violations:
V. )
) Count One: Smuggling Goods From
ZAOSONG ZHENG, ) the United States
)
)
)

Count Two: False Statements
(18 U.S.C. § 1001(a)(2))

INDICTMENT

General Allegations:

 

A. The Defendant

1. ZAOSONG ZHENG (“ZHENG”) is a Chinese national who entered the United
States through the J-1 non-immigrant visa program (“J-1”) on or about August 8, 2018.
ZHENG’s J-1 visa application was sponsored by Harvard University and granted by the State
Department on or about July 17, 2018. While in the United States, ZHENG received a stipend
of approximately $2,000 per month from the Chinese Scholarship Council. The Chinese
Scholarship Council (“CSC”) was established in 1996 as a non-profit institution affiliated with
the PRC’s Ministry of Education. The CSC is responsible for the enrollment and administration
of Chinese Government Scholarship programs and provides funding for both undergraduate and
graduate students, as well as post-doctoral visiting scholars, to Chinese citizens wishing to study
abroad and to foreign citizens wishing to study in China. CSC is financed mainly by the state’s
special appropriations or scholarship programs.

ws ZHENG obtained medical degrees while living in the People’s Republic of China

1
Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 2 of 6

(“PRC”). From in or about August 2018, and continuing until in or about December 2019,
ZHENG conducted research in the area of biomedical sciences, specifically in cancer pathology,
at the Beth Israel Deaconess Medical Center (“BIDMC”).

B. Beth Israel Deaconess Medical Center and Wenyi Wei Laboratory

4. BIDMC is a teaching hospital and medical research facility of Harvard Medical
School located in Boston, Massachusetts. BIDMC has numerous laboratories, including the
Wenyi Wei laboratory. The focus of the Wei Laboratory is the study of cancer cells.

D. ZHENG Smuggles Vials Containing Biological Research and Specimens

5. Between on or about September 4, 2018, and on or about December 9, 2019,
ZHENG worked at Wei’s laboratory at BIDMC on cancer-cell research.

6. On or about Monday, December 9, 2019, ZHENG went to Boston Logan
International Airport and attempted to leave the United States bound for Beijing, China on
Hainan Airlines (HU) flight 482 with vials of biological materials and research he had stolen
from Wei’s laboratory.

7. Before ZHENG boarded HU flight 482, Customs and Border Protection (“CBP”)
officers located two checked bags in ZHENG’s name and examined them. They discovered 21
vials wrapped in plastic and hidden inasock. The vials were visually inspected and appeared to
contain liquid. The officers suspected that the contents were biological in nature. As indicated
below, the vials have been tested and analyzed and the results of this testing confirmed that the
vials contained Deoxyribonucleic Acid (“DNA”), and therefore constitute biological specimens.
Accordingly, ZHENG was required to package the vials in a heat sealed bag and label them with

>

the words “[s]cientific research specimens, 49 CFR 173.4b applies.” The vials were not
Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 3 of 6

properly packaged or declared in accordance with U.S. transportation regulations.

8. CBP officers identified ZHENG and approached him before he boarded HU flight
482. CBP officers asked ZHENG multiple times if he was traveling with any biological items
or research material in either his carry-on or checked luggage. ZHENG replied “no.” ZHENG
was then removed from the jetway and escorted to the baggage secondary area, where he
acknowledged his ownership of the checked baggage containing the 21 vials.

E. ZHENG Admits He Stole Biological Research from BIDMC

9. On or about December 10, 2019, ZHENG returned to Logan Airport to board a
flight destined for the PRC. When ZHENG arrived at the airport, he was met by Special Agents
of the Federal Bureau of Investigation. With the aid of a Mandarin linguist, ZHENG was
advised of his Miranda rights, which he waived, and was then interviewed. ZHENG explained
that he worked at a laboratory at BIDMC, conducting research related to cancer. ZHENG
admitted that he had stolen biological specimens from BIDMC and that he was planning to take
the specimens to China so that he could conduct further research on the specimens in his own
laboratory and publish the results under his own name.

10. On or about December 10, 2019, the vials found in ZHENG’s luggage were sent
to a government laboratory for testing. On or about January 17, 2020, the government received
confirmation from the laboratory that the material in the vials contained DNA, and therefore
constituted biological specimens for the purpose of Title 49, United State Code, Section 173.4b.

11. | 49 C.F.R. § 173 sets forth the regulations for travel with hazardous materials. 49
C.F.R. § 173.4b regulates air travel with non-infectious biological specimens. In relevant part,

it provides that:
Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 4 of 6

Non-infectious specimens, such as specimens of mammals, birds, amphibians, reptiles,
fish, insects and other invertebrates . . . are not subject to the requirements of this
subchapter! provided the following packaging, marking and documentation provisions,
as applicable, are met:

(1) The specimens are...

(ii) Placed in vials or other rigid containers with no more than 30 mL of alcohol or
alcohol solution. The containers are placed in a plastic bag that is heat-sealed;

(2) The bagged specimens are placed in another plastic bag with sufficient absorbent
material to absorb the entire liquid contents inside the primary receptacle. The outer
plastic bag is then heat-sealed . . . and

(5) The outer package must be legibly marked “Scientific research specimens, 49 CFR

173.4b applies.”
COUNT ONE
Smuggling Goods From the United States
(18 U.S.C. § 554)
The Grand Jury charges:

12. The allegations contained in paragraphs 1-11 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
13. On or about December 9, 2019, in the District of Massachusetts, the defendant,
ZAOSONG ZHENG,
did fraudulently and knowingly export and send, and attempt to export and send, from the United
States, merchandise, articles, and objects, to wit: biological specimens, contrary to the laws and
regulations of the United States, specifically, 49 C.F.R. § 173.4b.

All in violation of Title 18, United States Code, Section 554.

 

' Those requirements set forth further regulations that govern the transportation of
hazardous materials including infectious biological specimens.

4
Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 5 of 6

COUNT TWO
False Statements
(18 U.S.C. § 1001(a)(2))
The Grand Jury further charges:
14. —‘ The allegations contained in paragraphs 1-11 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
15. On or about December 9, 2019, in the District of Massachusetts, the defendant,
ZAOSONG ZHENG,
knowingly and willfully made a materially false, fictitious and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the Government of
the United States, that is, when asked by Customs and Border Protection officers whether he was
traveling with any biological items or research material, he answered “no,” when in fact he had

hidden 21 vials containing biological specimens in his luggage.

All in violation of Title 18, United States Code, Section 1001(a)(2).
Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 6 of 6

A TRUE BILL

REPERSON

BENIAMIN TOKOFF“
ASSISTANT UNITED STATESATTORNEY
DISTRICT OF MASSACHUSETTS

  
 

District of Massachusetts: January 21, 2020
Returned into the District Court by the Grand Jurors and fi wd
